HEMPHILL, Senior District Judge.
This case reaches this forum for review of the file and the report and recommendation of United States Magistrate Robert S. Carr, to whom the case was referred under 28 U.S.C. § 636(b). The Magistrate recommended that the final decision of the Secretary be reversed and plaintiff awarded supplemental security income benefits.
Plaintiff is, admittedly, a disabled recipient of Supplemental Security Income (SSI) benefits. She has been denied benefits because, after July 13, 1978, she was residing at the Center for Orientation to Independent Living (Project C.O.I.L.) under the defendant’s claim she “was a resident of a public institution.” The hearing officer, by decision dated June 25, 1979, upheld the denial. The appeals council, by action dated October 1, 1979 upheld the hearing officer.
It is obvious that the Magistrate has considered all the evidence, impartially. He reasons plaintiff is entitled to the benefits and the Secretary should be reversed. The Court adopts the report and recommendation of the magistrate. The decision of the Secretary is reversed and vacated; the prayer of the complaint is granted; the Clerk shall enter judgment for plaintiff.
AND IT IS SO ORDERED.